Plaintiff in error was, in the court below, convicted of the offense of having the unlawful possession of intoxicating liquor with the intent to sell the same. Judgment was entered on the 19th day of August, 1913, and he was sentenced to be confined in the county jail for sixty days and to pay a fine of two hundred and fifty dollars and costs. He attempted to appeal from the judgment by filing in this court on April 8th, 1914, a petition in error with case-made attached. The Attorney General has filed a motion to dismiss the appeal on the ground that a petition in error was not filed in this court until long after the expiration of the time allowed by law within which to take such appeal.
In misdemeanor cases one hundred and twenty days is the maximum time within which to take an appeal. In this case more than six months had elapsed after the judgment was entered before the petition in error was filed in this court. As the court failed to acquire jurisdiction, the motion to dismiss must be sustained. The purported appeal is dismissed. *Page 684